                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DANIEL V. GALLEGOS,

       Plaintiff,

v.                                                            No. 1:20-CV-634 WJ/KRS

KILOLO KIJAKAZI,1 Acting Commissioner
of the Social Security Administration,

       Defendant.

      ORDER TO FILE ADMINISTRATIVE RECORD AND RESETTING DEADLINES

       This matter is before the Court upon review of the record. Plaintiff filed a Complaint on

July 1, 2020, appealing the final decision of the Social Security Administration which denied his

claim for benefits. (Doc. 1). On December 9, 2020, Defendant filed an Answer to the

Complaint, stating it was filing separately “a certified copy of the transcript of the record

including the evidence upon which the findings and decisions complained of are based.” (Doc.

15). On March 4, 2021, the Court set a briefing schedule and ordered Plaintiff to file a Motion

to Reverse or Remand Administrative Agency Decision no later than May 14, 2021. (Doc. 20).

Thereafter, this case was reassigned and referred to the undersigned to recommend an ultimate

disposition of the case. (Docs. 18 and 19). No transcript of the administrative record has been

filed on the docket, and Plaintiff has neither filed a Motion to Remand nor requested an

extension of time to do so. Accordingly, the Court will set a deadline for Defendant to file the

certified administrative record and will reset the parties’ briefing deadlines.



1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted for Andrew Saul as the defendant in this suit.
   IT IS THEREFORE ORDERED that:

1. Defendant shall file the certified administrative record for this case on or before July 22,

   2021;

2. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency Decision with

   a supporting memorandum of law on or before September 17, 2021;

3. Defendant shall file a Response on or before November 19, 2021; and

4. Plaintiff may file a Reply on or before December 3, 2021.

   IT IS FURTHER ORDERED that all motions, responses, replies, and supporting

memoranda shall specifically cite to the administrative record for assertions of fact (e.g., AR

15) and that legal propositions shall be supported by appropriate authority.

   IT IS FURTHER ORDERED that all requests for extensions of time altering the

deadlines set in this Order shall be made through a motion to the Court. If the parties concur

in seeking an extension of time, they shall submit a stipulated proposed order for Court

approval



                                          _______________________________________
                                          KEVIN R. SWEAZEA
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
